DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT



                        ANTHONY ANDREWS,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D19-2279



                         September 15, 2021

Appeal from the Circuit Court for Lee County; Thomas S. Reese,
Judge.

Howard L. Dimmig, II, Public Defender, and Richard J. D'Amico,
Special Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa, for Appellee.

PER CURIAM.

     Affirmed.

SILBERMAN, LaROSE, and ATKINSON, JJ., Concur.


Opinion subject to revision prior to official publication.